DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 06/02/2022. Applicant's submission filed on 06/02/2022 has been entered. Accordingly, claims 1-3, 10-13, 15, 20, 25, 30-35, 37-47, 50, and 51 remain pending, claims 1, 12-13, 32, 35, 41, 45, and 47, have been amended and claims 52-56 have been added.
Response to Arguments
Claim interpretation under 35 USC 112(f)
Applicant’s arguments filed 06/02/2022 with respect to the claim interpretation have been considered, but are not persuasive because applicant’s statement that they “do not necessarily agree with this interpretation” is not a sufficient or substantive response. The claims remain interpreted according to the analysis with respect to MPEP 2181 set forth previously.
Rejection under 35 USC 112(b)
Applicant’s arguments with respect to claim(s) 41 filed 06/02/2022 have been considered, but are moot as the indefiniteness rejection for claim 41 has been updated, please see the rejection below.
Rejection under 35 USC 112(d)
Applicant’s arguments with respect to claim(s) 50 filed 06/02/2022 have been considered but are not persuasive.
Applicant argues in the final paragraph of 18 – the first paragraph of 19
“On page 9 of the Office Action, the Examiner asserts that claim 50 "fails to limit claim 1 on which claim 50 is dependent, as claim 1 already recites 'the second indication instructing termination of the manual contrast administration'." Applicants respectfully disagree, at least because claim 50 requires the claimed "second indication" to "instruc[t] a user to terminate the manual contrast administration," a requirement not represented by the limitations of claim 1. Further, Applicants submit that this requirement distinguishes over the Examiner's interpretation of the claimed "second indication" as being sufficiently broad to read on an electronic signal. The Examiner appears to acknowledge this distinction in the Interview Summary mailed October 27, 182021, which indicates that such features "would appear to overcome the current art rejections."”

In response, while the office appreciates applicant’s position regarding the interview conducted on 10/21/2021 it is however noted that the applicant’s statement regarding what the “examiner appears to acknowledge” appears to be inconsistent with the scope of the discussion which took place during the interview. It is also noted that applicant’s remarks also appear to not correlate with the documentation of the discussion as documented on the interview summary mailed 10/27/2021.
The above interview summary clearly documents the interview discussion outlining that that the suggested claim language incorporating clarifying subject matter in order for all independent claims to recite the second indication as instructing a user to terminate the manual contrast administration (see bullet point no. 2 in the interview summary). Also see suggested claim language incorporating clarifying subject matter in bullet points no. 1 & 3, which, when amended also with above suggested claim language incorporating clarifying subject matter in bullet point no. 2, and taken into consideration together with the existing subject matter recited in all of the independent claims, such an amendment to all independent claims would appear to overcome the current prior art rejection of record. The subject matter in bullet nos. 1-3 alone do not present an invention which is differentiated over the combination of the prior art cited portions of the prior art rejection of record.
Further, it is noted that the above discussed subject matter of all bullet nos. 1-3 as specifically outlined in the interview summary mailed 10/27/2021 have neither been amended into independent claim 1 nor dependent claim 50.  And the subject matter applicant has as presented in dependent claim 50, does not further limit nor clarify the existing limitation of independent claim 1, from which claim 50 is dependent. 
It is noted that applicant’s argument as filed to the rejection of claim 50 was previously provided to the office under bullet no. 2 of page 4 of the proposed interview agenda for and discussed with the examiner during the interview was conducted on 05/09/2022. During the interview, the examiner explained to the applicant the reasons for why the limitations of claim 50 were not further limiting independent claim 1. For detailed documentation regarding of the discussion with the examiner, the applicant is directed to the paragraph under the “35 U.S.C. 112” header on the interview summary mailed on 05/26/2022. Applicant provided the where the applicant discussed the rejection of claim 50 is. 
Rejections under 35 USC 101
Applicant’s arguments with respect to claim(s) 1 filed 06/02/2022 have been considered but are not persuasive.
	Applicant argues in the final paragraph of page 13 
“…even assuming arguendo that the claimed "outputting a first indication ... instructing performance of the manual contrast administration," "outputting a second indication ... instructing termination of the manual contrast administration," and "outputting an advance signal ... a defined time before the second indication is output," could be manually output by a practitioner, a position with which Applicants do not necessarily agree, such a practitioner could not perform the above- quoted "outputting" operations entirely within his or her own mind. For example, in order for the practitioner to perform "outputting a first indication ... instructing performance of the manual contrast administration," the practitioner would be required to produce some intelligible "indication" outside of his or her mind that could be interpreted as "instructing performance of the manual contrast administration." Accordingly, Applicants respectfully submit that at least the following features do not constitute mental processes.”

	In response, it is noted that the courts consider a mental process to encompass that which 
“can be performed in the human mind” – or – “by a human using a pen and paper”. Accordingly, the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid to perform the limitation reciting the abstract idea nor distinguish between mental processes performed by humans and claims that recite mental processes performed on a computer. See MPEP § 2106.04(a)(2), III. 
Therefore, in starting with the example provided above by the applicant, if a practitioner were to output some intelligible “indication” that is produced outside of his or her mind, e.g. using pen & paper, or some other physical aid, or yet even via the use of a computer, the use of the physical aid or the computer to generate some indication which is intelligible to the practitioner themselves still considered to be a mental process as determined by the courts. It is noted that an “indication” output or some other way marked, i.e. “indicated”, by the practitioner need not necessarily be physically produced outside of the practitioner’s in order to service a particular function. A practitioner could conceivable have mentally established a color-coded mental protocol where for step of a procedure being practiced by the practitioner. The practitioner could mentally associate a specific color with a particular step or time point in the procedure being practiced in such a way which signifies an indication of the specific step or a transition between steps which is mentally “intelligible” to the practitioner themselves. 
For specific examples outlined in the MPEP, applicant is directed to MPEP § 2106.04(a)(2), III, which discusses of example claims do recite a mental process when they contain limitations that can practically be performed in the human mind, which include limitations reciting steps for “observations, evaluations, judgments, and opinions”. 
A specific example is provided from Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) where a claim was found to  recite a mental process in reciting “"collecting information, analyzing it, and displaying certain results of the collection and analysis”, as these steps were recited at a high level of generality such that they could have been practically be performed in the human mind. Similarly, the limitations presently recited in the claims of the immediate application which are analogous to the limitations in the example cited from Electric Power Group are the steps of “determining”, “computing”, and the different “outputting” (in the forms recited in independent claim 1) are also considered to be recited at a high degree of generality since applicant has not recited any specific structure in the claims for performing the these limitations nor are there such structures disclosed in applicant’s original disclosure capable of performing the immediate limitations as presently recited in the claims.

Applicant argues in the first full paragraph of page 14 – third paragraph of page 16
“	An additional element reflecting an improvement to the functioning of a computer, or an improvement to another technology or technical field, integrates the alleged exception into a practical application. MPEP §§ 2106.04(d)(I), 2106.04(d)(1), 2106.05(a); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016); and McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314, 1316 (Fed. Cir. 2016).  Applicants respectfully submit that amended claim   1 recites such an improvement to a technology or technical field, and thus, integrates the alleged exception into a practical application …
The conventional devices and methods rely on indications regarding the progress of a medical imaging scan to determine when to end manual contrast administration (see, e.g., paragraph [0006] of the present application). However, through reliance on these indications, the administration of the contrast agent is continued to the end of the medical imaging scan, beyond a time period in which the administered contrast agent will have an effect on a resulting image (see, e.g., paragraph [0006] of the present application). Accordingly, the conventional devices and methods administer the contrast agent for a duration beyond that which is useful, resulting in excessive radiation exposure to the patient (see, e.g., paragraph [0006] of the present application).
However, according to some example embodiments, improved devices and methods are provided for manual contrast administration (see, e.g., paragraphs [0007] and [0022] of the present application). For example, the improved devices and methods compute an end time for ending the manual contrast administration that precedes the end of a medical imaging scan by a time interval (see, e.g., paragraphs [0022], [0027]- [0037] and [0046]-[0048] of the present application). The improved devices and methods also output a signal to an operator that enables the operator to terminate the manual contrast administration at the computed end time (see, e.g., paragraphs [0021], [0038]- [0039], [0049] and [0053] of the present application). Accordingly, the improved devices and methods overcome the deficiencies of the conventional devices and methods to at least reduce radiation exposure to the patient (see, e.g., paragraphs [0006]-[0007] and [0022] of the present application).”

In response it is noted that applicant’s statement regarding “the conventional devices and methods” which “administer the contrast agent for a duration beyond that which is useful, resulting in excessive radiation exposure to the patient (see, e.g., paragraph [0006] of the present application).”, it is noted that no such support exists in [0006]-[0007] nor [0022] of the specification for this statement or in any other portion of applicant’s original disclosure. Accordingly, this statement cannot be relied upon for support for applicant’s arguments.
 The disclosure found in [0006] (as filed 08/02/2016 and the PG pub) refers to the “inefficient use of contrast agent and increases the risk for the patient and the costs of the examination” – when taking into consideration the context of the administration of contrast agent to a patient before an imaging procedure knowing the state of the art when reading this disclosure, it appears the applicant meant may have meant to use the word “which” after “inefficient use of contrast agent” rather than the word “and”. So that reading of this particular disclosure reads as “inefficient use of contrast agent [[and]] which increases the risk for the patient and the costs of the examination”. For example, the invention disclosed by the applicant is not directed to an improvement in design and functionality of an X-ray imaging device itself – but rather to an improvement in the procedure for administering the contrast agent, as so claimed by the applicant. Even when the contrast administration stops, the imaging procedure still continues for a period of time, after the contrast has been stopped.
As it is known in the art, reducing the actual amount of ionization radiation exposure for a given during a CT or x-ray scan is more complex than just reducing the overall imaging exam time or by more efficiently timing the operation of the imaging device.
The amount of ionization radiation which a patient is exposure to and may absorb is dependent on a variety of different factors known in the radiological imaging arts which include,  but are not limited to: the type of imaging procedure (e.g. X-ray, CT, Nuclear imaging); the specific location in the body being imaged; the design and construction of the imaging device itself; the use of a contrast agent or medium (including the chemical composition of the contrast medium, the molecular weight etc.), and a multitude of characteristics relating to a specific patient themselves in terms of the individual structural and physiological makeup and workings of that specific patient.
 	Some patient-specific characteristics include, but are not limited to, the patient's size (including the height, weight, volume, and in some instances, the specific density of the type tissue being imaged); any known or unknown preexisting conditions a particular patient may having making them more sensitive to types of energy – and in the case of an imaging exam that involves the contrast agents, a patient's physiological individual ability to break down and the rate of clearance for a particular type of contrast agent in that patient. Both a given patient’s individual physiological makeup and clearance rate can be impacted by that patient having known or unknown preexisting condition (s), e.g. patients who have impaired kidney function.
It is well-known in the medical arts that the administration of a contrast agent to a patient can significantly can increase the radiation dose for a patient, see attached diagnosticimaging.com/view/contrast-enhanced-ct-significantly-increased-radiation-dose. In particular, the increase radiation dose in an organ or tissue of a patient is dependent on the quantity of contrast medium taken up at the time of the start of the exam (see first column, page 1289 of Amato et al. "Can Contrast Media Increase Organ Doses in CT Examinations? A Clinical Study", attached).
Other risks to the patient due to the administration and/or presence of contrast media, which are independent of the type of imaging modality used for the imaging examination procedure, include, but are not limited to: life-threatening anaphylactic reactions; dose-dependent systemic adverse reactions which induce headache, nausea and vomiting – and in more severe cases – renal failure which may become permanent in some patients; delayed reactions which resemble a flu-like syndrome and include fever, chills, nausea, vomiting, abdominal pain, fatigue, and congestion; tissue damage due to extravasation of contrast material which may result in compartment syndrome (pages 3-4 of Maddox “Adverse Reactions to Contrast Material: Recognition, Prevention, and Treatment”); and thromboembolism  (pages 446-448 of Cagan Efe et al. “Contrast-Induced Thrombosis: Are We Aware?” and page 6 of Krause et al. “Influence of Contrast Media on Blood Coagulation”). In order to reduce the risk of using intravenous contrast, it is important for practitioners when selecting a particular contrast is to select the contrast based on careful consideration of the specific characteristics of an individual patient (e.g. medical history including: previous history with exposure to contrast agents, pre-existing conditions, etc.) and to use the smallest amount of contrast agent possible (see pages 7-8, 11-12) of Maddox “Adverse Reactions to Contrast Material: Recognition, Prevention, and Treatment”).
 	Applicant appears to take into consideration that the method for contrast administration to be used with different examination protocols which depend on the region of interest (ROI), e.g. thorax, heart, predefined blood vessel, also, which particularly depend on different patient characteristics (e.g. male/female, weight, size, clinical condition, pulse, blood pressure, medication), and adjusting the predetermined points in time according to the different patient characteristics, see the disclosure found in [0004], [0034], [0030], [0034], [0039], [0058]-[0060], [0066], [0083]-[0084] (of the PG pub). Applicant discloses that the “protocol is characterized e.g. by amount of contrast agent, injection rate and start of the injection relative to the scan”, see [0004]. Applicant also disclosed in [0030] that the advantage of their invention being drawn to a manual injection relating to an increase in patient safety is due to “the amount of contrast agent is kept lower than for an injection without assistance”.
Additionally, it is noted that not all independent claims recite the imaging device being a CT or x-ray device. Applicant has disclosed in [0002] in the specification that that the claimed invention “generally relates” to a method and an apparatus for capturing medical images, which applicant specifically discloses the apparatus include "computed tomography (CT) or magnetic resonance imaging (MRI)". As it is known not only to one of skill in the art, but also to members of the general public, in particular those individuals in the general public who have had an MRI, that since radiation is not used during a MRI scan, there is no risk of exposure to radiation to the patient undergoing a MRI scan. See stanfordhealthcare.org/medical-tests/m/mri/risk-factors.html.
Similarly, applicant cites support for their invention as providing “the improved devices and methods compute an end time for ending the manual contrast administration that precedes the end of a medical imaging scan by a time interval” and cites paragraphs [0022], [0027]- [0037] and [0046]-[0048] as support. However, it is not clear what aspects of the subject matter disclosed cited paragraphs provide support applicant’s specific assertion of the improvement in devices and methods that compute the end time for contrast administration. It is noted that the judicial exception itself cannot serve as either the practical application or the element that is significantly more. The claim must recite additional elements that incorporate either of those things.
A specific example for how this particular disclosure supports applicant’s assertions of an improvement to how end time for contrast administration is calculated, it is not clear how the subject matter disclosed in [0022] (as filed 08/02/2016, which corresponds to [0030] of the PG pub) which recites, verbatim, “The apparatus according to at least one embodiment of the invention and the method according to at least one embodiment of the invention provide considerable assistance during manual injection of contrast agent. This has a positive effect on the expected image quality, because it is possible to make better use of the contrast-enhancing effect. At the same time, it increases the safety of the patients because the amount of contrast agent is kept lower than for an injection without assistance. In environments that lack the financial means for purchasing/operating a controlled injector, for example, there is no need to compromise on patient safety” (emphasis added). Accordingly, it appears the disclosure in [0022] conveys an advantage to a lower quantity of contrast agent being administered, not the advantage of an improvement in how the end time of the contrast administrated in computed.
Additionally, the disclosure found in [0030] (as filed, which corresponds to [0038] of the PG pub) states that “The characteristic time ΔT is hence the time that elapses for a patient between start of the injection (assuming that the injection is started at the time of the signaling) and arrival of the contrast agent at the desired position in the body.   The signaling of the end of the contrast administration preferably takes place at the latest at a time that lies in advance of the end of the scan by the magnitude of the time interval ΔT” and in [0033] “Thus the time interval ΔT is preferably calculated on the basis of a monitoring scan at the predefined position in the body. The arrival of a bolus in the region of interest (ROI) is detected by the monitoring scan, and therefore the time delay with respect to the start of the contrast-agent injection can be determined”.  Therefore, the signaling of the end of the contrast administration occurs at the latest at a time that lies in advance of the scan, by a magnitude of the time interval ΔT, is found to be the closest support for applicant’s statement regarding an improvement in computing the end time for contrast administration. 
However, the processes and methods outlined in [0027]-[0037] (as filed, which correspond to [0035]-[0045] of the PG pub) appear to be routine and conventional as known in the art of how end times for contrast administration are determined using a pharmacokinetic flow model. It is not clear how an improvement is made to the existing pharmacokinetic flow model in the art of contrast administration for medical imaging procedures, e.g. calculating a characteristic time ΔT, which elapses for this patient between start of the injection and arrival of the contrast agent at the desired position in the body, as disclosed by Taguchi (cited in the prior art rejection below). 
Further, it is noted that a “flow model” is only recited in dependent claims 10, 15, 30, 33, & 42, and is not recited as specifically being pharmacokinetic flow model. 
Applicant argues in the fourth paragraph of page 16-first paragraph of page 17
“… even assuming arguendo that the above-identified additional features of claim 1 did not integrate the alleged judicial exception into a practical application, and claim 1 was directed to a judicial exception, a position with which Applicants do not agree for at least the reasons provided above, Applicants respectfully submit that the Examiner has not met the evidentiary burden required to establish that the additional elements of claim 1 fail to provide an inventive concept. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018); MPEP § 2106.05(d). In determining whether these additional elements of claim 1 provide an inventive concept, the Examiner must provide factual evidence that the additional features are well-understood, routine and conventional activity. Id.
On page 11 of the Office Action, the Examiner asserts that "the additional step of 'performing' a 'medical imaging scan' is considered to be generic and routine in the art of medical diagnostics." Applicants submit that the Examiner's conclusory assertion is not supported by any factual evidence, and therefore is improper. Therefore, Applicants respectfully submit that the Examiner has not met the evidentiary burden required to establish that the additional elements of claim 1 fail to provide an inventive concept.”

In response, applicant is directed to MPEP § 2106.05(h) which discusses Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) where the courts found that although the additional elements recited in the claim did limit the use of the abstract idea, the specific type of limitations as discussed in Affinity Labs of Texas  and claimed by the applicant with respect to the “performing” of the “medical imaging scan”, , merely confine the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204.
Additionally, the examiner has taken official notice of the well-understood, routine, conventional nature of the additional step recited the in claim of “performing a medical imaging scan” in the particular field of medical imaging. See wikipedia.org entry “Medical Imaging” which “is the technique and process of imaging the interior of a body for clinical analysis and medical intervention” in addition, as a “visual representation of the function of some organs or tissues (physiology)”. The subject entry further discusses the different types of medical imaging modalities and the various techniques used to perform medical imaging.
The applicant has not provided evidence that the additional step of “performing a medical imaging scan” amounts to significantly more than the exception, see MPEP § 2106.07(a), III. No other meaningful limitations have been recited in the claim beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter, e.g. no particular treatment or prophylaxis is being claimed as being a result of the performing of the medical imaging scan. See MPEP § 2106.04(d)(2), § 2106.05(e), § 2106.05(g), § 2106.05(h).
Applicant argues in the final paragraph of page 17 - the first paragraph of page 18
“On pages 12, 14-15 and 19, the Examiner asserts that claims 11-12, 20, 25, 31- 32, 34-35, 39-41, 43-44, 46, 48-49 and 51 are rejected under 35 U.S.C. § 101 due to their dependency from a claimed that allegedly recites patent ineligible subject matter. Applicants respectfully disagree, at least because the subject matter eligibility of a claim is not determined by its dependency. Therefore, Applicants respectfully submit that the current §101 rejections of dependent claims 11-12, 20, 25, 31-32, 34-35, 39-41, 43-44, 46, 48-49 and 51 are improper. Accordingly, Applicants request the Examiner to reconsider and withdraw the above rejections.”

In response, applicant is directed to MPEP § 2106.07 which discusses the nature of the evaluation process of whether the claimed invention qualifies as patent-eligible subject matter should be made on a claim-by-claim basis with giving the examples of “if an independent claim is determined to be ineligible, the dependent claims may be eligible because they add limitations that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception recited in the independent claim” and “even if an independent claim is determined to be eligible, a dependent claim may be ineligible because it adds a judicial exception without also adding limitations that integrate the judicial exception or provide significantly more”. In the case of the present invention, the independent claims have been determined to be ineligible, and the listed dependent claims for the respective ineligible independent claims, have also been determined to be ineligible because they do not add limitations that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception recited in the respective ineligible independent claim and/or the listed inedible claims also recite the judicial exception recited in the respective ineligible independent claim without also adding limitations that integrate the judicial exception or provide significantly more. Therefore, the rejection of the listed independent claims is proper.

Applicant argues in the second paragraph of page 18
“Applicants submit that the Office Action does not contain a §101 rejection with respect to dependent claims 45 and 50. Accordingly, Applicants assume that claims 45 and 50 are subject matter eligible”

In response, it appears that claims 45and 50 were inadvertently omitted from the previous office action. Further, it is noted that the newly presented amendments of “the advance signal is the color-coded signal” for claim 45 now makes claim 45 subject matter ineligible and the below rejections under 35 USC 101 have been accordingly updated. Additionally, the subject matter of “instructs a user to terminate contrast administration” does not contribute to adding subject matter which is considered to be “significantly more”. 
Rejections under 35 USC 103
Applicant’s arguments with respect to claim(s) 1 filed 06/02/2022 have been considered but are not persuasive.
Applicant presents arguments regarding the Kuth reference in the final paragraph of page 19 through the third paragraph of page 21 which applicant previously has presented in their responses filed 12/14/2021, 01/14/2022, and presented by the applicant during interviews conducted on 05/09/2022 & 10/21/2021. The arguments have been responded to in the advisory action mailed 01/04/2022, the office action mailed 05/26/2022, and discussions documented with the applicant in the interview summaries mailed 10/27/2021 & 05/26/2022.
Applicant argues in the final paragraph of page 19-third paragraph of page 20
“Without conceding to this rejection, Applicants have amended claims 1, 12-13, 32, 35, 37-38, 41, 45 and 47. In order to establish a prima facie case of obviousness under 35 U.S.C. § 103, all of the claim limitations of the rejected claims must be described or suggested by the cited documents. Applicants respectfully submit that the cited documents do not meet this criterion because none of Taguchi, Kuth or Rousso describes or suggests at least, "outputting an advance signal after the computing [the end time for ending the manual contrast administration]; and outputting a second indication at the end time for ending the manual contrast administration ... the advance signal being output a defined time before the second indication is output," as previously recited by claim 1. 
On pages 21-22 of the Office Action, the Examiner acknowledges that Taguchi does not disclose the above-quoted features previously recited by claim 1. Instead, on pages 22-24 of the Office Action, the Examiner relies on paragraphs 0010, 0017-0022 and 0035 of Kuth to teach these features. Applicants respectfully disagree for at least the reasons contained on pages 12-16 of the Amendment filed January 14, 2022, incorporated herein by reference. 
In summary, Applicants submit that Kuth is silent regarding a specific signal that is output both (1) "after the computing [the end time for ending the manual contrast administration]" and (2) "before the [end time for ending the manual contrast administration]," as is the case with the claimed "advance signal." All of the signals discussed in Kuth (e.g., the signals generated by the fiber optic switches, the empty container indication and the injection ended signal) are output during or after the injection. All signals output during the injection of Kuth are not output "after the computing [the end time for ending the manual contrast administration]," as is the case with the claimed "advance signal," at least because the timing at which Kuth's injection ends is based on the pressure applied by the operator of the injector, and thus, not known during the injection. All signals output after the injection of Kuth cannot be said to be output "before the [end time for ending the manual contrast administration]," as is the case with the claimed "advance signal."”

	In response, applicant has stated that the reasons applicant disagrees with portions of Kuth the previous cited in the office action mailed 03/28/2022 being the same reasons applicant provided in their response filed 01/14/2022. And it is noted that applicant’s remarks on pages 21-22 of the response filed 01/14/2022 have previously been provided a reply in pages 3-5 of the office action mailed 03/28/2022 to which the applicant has not provided a response. 

Applicant argues first paragraph, page 22-third paragraph, page 23
“Contrary to amended claim 1, Kuth does not describe or suggest at least, "outputting an advance signal after the computing [the end time for ending the manual contrast administration], the advance signal being a color-coded signal or an audio signal; and outputting a second indication at the end time for ending the manual contrast administration ... the advance signal being output a defined time before the second indication is output." Kuth merely describes two signals output by respective fiber-optic switches (alleged to correspond to the claimed "advance signal") based on blockage by a piston. Kuth is silent regarding the signals output by the fiber-optic switches as "being a color-coded signal or an audio signal," as is the case with the claimed "advance signal." Indeed, Kuth describes the signals output by the fiber-optic switches as being electronic signals (see, e.g., paragraph 0035 of Kuth). Accordingly, Kuth does not describe or suggest at least, "outputting an advance signal after the computing [the end time for ending the manual contrast administration], the advance signal being a color-coded signal or an audio signal; and outputting a second indication at the end time for ending the manual contrast administration ... the advance signal being output a defined time before the second indication is output," as recited by amended claim 1. 
Further, by even cursory review, one can appreciate that Rousso does not describe or suggest the above-quoted features of amended claim 1. 
Therefore, the Office Action fails to establish that Taguchi, Kuth or Rousso, taken singly or in combination, describes or suggests at least, "outputting an advance signal after the computing [the end time for ending the manual contrast administration], the advance signal being a color-coded signal or an audio signal; and outputting a second indication at the end time for ending the manual contrast administration ... the advance signal being output a defined time before the second indication is output," as recited by amended claim 1. 
Since the rejection fails to establish that the cited art describes or suggests each and every element of amended claim 1, Applicants respectfully submit that no prima facie case of obviousness has been established with respect to claim 1. In regard to independent claim 13, this claim is a separate claim from claim 1, wherein each claim contains its own individual limitations and should be interpreted solely based upon limitations set forth therein. However, considering claim 13 include language similar to that in claim 1, which is not described or suggested by Taguchi, Kuth or Rousso, Applicants respectfully submit that no prima facie case of obviousness has been established with respect to claim 13. Since a prima facie case of obviousness has not been established for rejecting claims 1 and 13, the cited references cannot provide a basis for a rejection under 35 U.S.C. § 103. Claims 2-3, 10-12, 15, 20, 25, 30-35, 39- 41 and 46-56 cannot be rejected under 35 U.S.C. § 103 by virtue of their dependencies on allowable claims 1 and 13. 
Accordingly, Applicants request the Examiner to reconsider and withdraw the above rejection.”

	In response, it is noted that while applicant makes statements regarding Kuth being silent on the advice signal being a color-coded signal or an audio signal, applicant merely states that “cursory review” Rousso “does not describe or suggest” the newly presented amendment further limiting the advance signal being a color-coded signal or an audio signal.
	As outlined in the rejection below, under the broadest reasonable interpretation of the term “advance signal” which is further limited in the alternate form to be either a color-coded signal or an audio signal, Rousso does disclose the limitation of the advance signal being an audio signal, see [1182] which describes a beep being provided by the indicator in advance of the beginning of the imaging procedure. 
	Applicant argues in the final paragraph of page 20 through the first paragraph of page 21
“Also, on page 11 of the Office Action, the Examiner asserts that paragraph 0011 of Kuth discloses "that the detection fill state of the injector is independent of the speed of emptying." Applicants note that the cited portion of Kuth describes detecting a fill state of the reservoir by detecting a piston of the injector at a position as the piston 20 passes through the position during emptying of the reservoir. The cited portion of Kuth describes this implementation as being advantageous because the fill state is detected by monitoring the movement of the piston at the position rather than monitoring the speed of emptying of the reservoir. Applicants submit that, contrary to the assertion of the Examiner, the cited portion of Kuth does not suggest that the speed at which the reservoir empties is unrelated to the pressure applied to the injector by an operator or the speed at which the piston travels through the reservoir.”

In response, to applicant's argument that the Kuth fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the speed at which the reservoir empties is unrelated to the pressure applied to the injector by an operator or the speed at which the piston travels through the reservoir”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Objections
Claim 37 is objected to because of the following informalities:  in line 8 recites “an-ray imaging scan of the body” which should be amended to “an x--ray imaging scan of the body”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an acquisition unit” in claim 13; 
“a processing unit” in claims 13;
“a signaling unit" in claims 13, 40-41;
“a control device” in claims 38, 44-45
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, including but not limited to the “acquisition unit” including a CT machine (see [0029] of the PG pub); the “processing unit” ; the “signaling unit" including a lamp (see [0067])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 32, 35, & 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites the phrases “wherein the advance signal is the color-coded signal; and the outputting the advance signal comprises displaying a countdown” in lines 1-3. A review of the applicant’s original disclosure found support for “a countdown” being “performed before the actual signaling (before the signal for starting and/or stopping the contrast administration)” and the countdown being performed “using color coding (light) or frequency coding of an audio tone (acoustic signal), in order to hit the start point and/or end point of the manual injection more closely” [0047] of the published application. However, support could not be found for the advance signal in the form of the color-coded signal being displaying as a countdown nor all possible structural means and processes for displaying the countdown as a color-coded message and . While applicant does disclose the singular species of a lamp (see [0067]), does not describes a representative number. Further, the signaling unit is shown as black box 36 in FIG .2 which does not provide sufficient structure to structure or programming for how color is emitted/used/displayed to represent the countdown signal.  This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
Claims 32, 35, and 41 are also rejected for reciting the same and/or similar limitations outlined above in the rejection of claim 12.
Claim 41 recites the phrase “the signaling unit is configured to display a countdown as the advance signal on the signaling unit” in lines 3-4. A review of the applicant’s original disclosure found support for the “signal for manual injection” can be “made visually (e.g. using a lamp) and/or acoustically (signal tone)” and that the “signaling unit 36 can be part of a control apparatus 30” as disclosed in [0067] & [0071], respectfully, the advance signal comprising a countdown using color-coding (light) in order to hit the start point and/or end point of the manual injection more closely (see [0047]) and as illustrated in FIG. 2, of the published application. However, support could not be found for the signaling unit being capable of displaying a countdown on the signaling unit nor a structure or substructure of the signaling unit capable of performing the claimed function of displaying the countdown. While the singular lamp species may emit light in a frequency-encoded pattern to convey a countdown, the lamp cannot “display” the light so that it is on the signaling unit.  Oxford English dictionary defines “on” as pertaining to a “thing” being in position so that it is supported by the upper “surface” of something. There is no accompanying disclosure such as a monitor screen or display screen to be the or part of the signaling unit which can perform the function of displaying the countdown on an upper surface of a signaling unit.  This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 32, 35, 41 & 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the phrases “wherein the advance signal is the color-coded signal; and the outputting the advance signal comprises displaying a countdown” in lines 1-3, which render the claim indefinite because it is unclear how the color-coded signal is being output as an advance signal so that the color-coded signal is displayed as countdown. A review of the applicant’s original disclosure found support for “a countdown” being “performed before the actual signaling (before the signal for starting and/or stopping the contrast administration)” and the countdown being performed “using color coding (light) or frequency coding of an audio tone (acoustic signal), in order to hit the start point and/or end point of the manual injection more closely” [0047] of the published application. However, based on a lack of special definitions and/or support could not be found for the advance signal in the form of the color-coded signal being displaying as a countdown nor a structure or substructure capable of performing the claimed function of displaying the color-coded signal as the countdown, it is unclear how to interpret the color-coded signal being displaying as a countdown.
Claims 32 and 35 are also rejected for reciting the same and/or similar limitations outlined above in the rejection of claim 12.
Claim 41 recites the phrase “the signaling unit is configured to display a countdown as the advance signal on the signaling unit” in lines 3-4, which renders the claim indefinite because it is unclear how the advance signal being a color-coded signal or an audio signal as recited in claim 13, on which claim 41 is dependent via the chain of dependency via claim 40, can be displayed as a countdown on the signaling unit. Further, it is unclear on what structure or substructure of the signaling unit the countdown is displayed on since claim 40 on which claim 41 is dependent, nor claim 13, on which claim 41 is dependent via the chain of dependency via claim 40, recite a structure of nor a substructure in association with the signaling unit which is capable of performing the function of displaying the countdown on the signaling unit as “o” is defined by the Oxford English dictionary to mean “above and in contact with a surface” of (a) physical thing(s). A review of the applicant’s original disclosure found support for the “signal for manual injection” can be “made visually (e.g. using a lamp) and/or acoustically (signal tone)” and that the “signaling unit 36 can be part of a control apparatus 30” as disclosed in [0067] & [0071], respectfully, and as illustrated in FIG. 2, of the published application. However, support could not be found for the signaling unit being capable of displaying a countdown physically on the signaling unit.
Claim 52 recites the phrase “wherein each of the color-coded signal and the audio signal is a user-perceptible signal indicating the end time for ending the manual contrast administration” in lines 1-3, which renders the claim indefinite because it is unclear if the applicant meant to for both the color-coded signal and the audio signal to be required as claim 1, from which claim 52 is dependent, only requires the color-coded signal or the audio signal as the language in claim 1 recites the limitations in the alternate form. Additionally, it is unclear if the how the indication of the advance signal presented as either or both the color-coded signal and the audio signal for indicating the end time for ending the manual contrast administration as recited in the present claim, is functionally different than the second indication.  As claim 1 recites that the second indication being output at the end time for ending the manual contrast administration, and therefore would be indicating the end time for ending the manual contrast administration.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
 
Claim 50 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 50 recites “wherein the second indication instructs a user to terminate the manual contrast administration” in lines 1-2, which fails to further limit claim 1 on which claim 50 is dependent, as claim 1 already recites “the second indication instructing termination of the manual contrast administration” in lines 10-11 as it is already understood in the parent claim to be providing an instruction  a user as the procedure is recited in the parent claim as being performed manually.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 10-13, 15, 20, 25, 30-35, 37-55, and 56  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of “mental processes” without significantly more. 
Claim 1 recites the steps of determining a start time for starting manual contrast administration, computing an end time for ending the manual contrast administration, outputting a first indication at the start time, outputting an advance signal after the computing, and outputting a second indication at the end time each cover performance of the limitation in the mind and therefore encompass a mental process under the broadest reasonable interpretation (BRI), since they can be performed mentally or with pen/paper and also since the claim is devoid of any reference to a computer or any other physical component for performing these functions by executing the above steps. Additionally, the recited function(s) performed by the steps of the claim do not recite nor require a level of complexity that would preclude the steps from being performed mentally or with pen/paper.  Therefore, methods which can be performed entirely in the human mind are unpatentable “because computational methods which can be performed entirely in the human mind are the types of methods that embody the ‘basic tools of scientific and technological work’ that are free to all men and reserved exclusively to none”. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-73 (Fed. Cir. 2011). For example, both the “determining” and the “computing”, as drafted, steps in the context of the claim encompass mental processes under BRI where a practitioner may manually calculate when to start and end manual contrast administration. Similarly, the steps for “outputting”, as drafted, in the context of the claim encompass mental processes under BRI a practitioner manually outputting any indication or advance signal known in the art to help guide the practitioner in performing the steps of the claimed method, which include, but are not limited to advance signal being a color-coded signal or an audio signal.
This judicial exception is not integrated into a practical application because the claim does not recite any elements that integrate the abstract idea(s) into a practical application such as improving the operation of a diagnostic device, or utilizing the abstract ideas to affect a particular treatment or prophylaxis for a disease or medical condition. Furthermore, the claims do not provide a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The recited additional step of “performing the medical imaging scan” is considered to be directed to a nominal data acquisition step or mathematical processing of acquired data, both which are forms of an abstract idea when not incorporated into a practical application, and is insufficient in amounting to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional step of “performing” a “medical imaging scan” is considered to be generic and routine in the art of medical diagnostics. Mere instructions to apply an exception when there are no claimed features that provide elements to identify improvements to these data acquisition step based on the mental processes claimed cannot provide an inventive concept. The claim is not patent eligible.
The examiner notes that dependent claims 2, 3, 10, 30, and 33 are directed to the step of determining the start time for starting the manual contrast administration which is recites as being “based on a manual or automatic start of the medical imaging scan of the body” would also now be a form of mathematical (diagnostic) calculation type abstract idea, the start time being “based”/calculated from the start time for starting the manual contrast administration, and the end time being “based”/calculated from a characteristic time interval which is in turn “based”/calculated on a flow model. And in the current claims, it is also not incorporated into a practical application. It is not specific to a particular medical condition and while it is “based”/calculated, there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to effect a particular treatment or provide a diagnostic for a disease or medical condition. And while dependent claim 47 is directed to the computing the end time according to the abstract idea of “mathematical concepts”, the recited mathematical equation TI,off = TE - ΔT. And in the current claim, it is also not incorporated into a practical application. It is not specific to a particular medical condition and while the end time is calculated “according to” the mathematical equation, there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to affect a particular treatment or provide a diagnostic for a disease or medical condition. Further, the examiner also notes that dependent claims 12, 32, 35, and 52 are directed to the step of eps for “outputting an advance signal”, which recites “the advance signal being a color-coded signal” would now, as presently drafted in the context of the claim, also be a form of encompassing a mental processes under BRI as a practitioner manually outputting any indication or advance signal known in the art to help guide the practitioner in performing the steps of the claimed method, which include, but are not limited to advance signal being a color-coded signal. And in the current claims, it is also not incorporated into a practical application. It is not specific to a particular medical condition and while it is “outputted”, there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to effect a particular treatment or provide a diagnostic for a disease or medical condition.
Additional Dependent claims 10-12, 20, 25, 31-32, 34-35, 45-49, 50-55, and 56 of claim 1 are also rejected due to their dependency in light of the rejection above and they do not add a practical application nor significantly more.

Claim 13 recites the steps of determine a start time for starting manual contrast administration, compute an end time for ending the manual contrast administration, outputting a first indication at the start time, output an advance signal after the computing, and outputting a second indication at the end time each cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processing unit” and “a signaling unit”, nothing in the claim element precludes the step from practically being performed in the mind and therefore encompass a mental process under the broadest reasonable interpretation (BRI). Additionally, the recited function(s) performed by the steps of the claim do not recite nor require a level of complexity that would preclude the steps from being performed mentally or with pen/paper.  
That is, other than reciting “a processing configured to”, nothing in the claim element precludes the step from practically being performed in the mind. For example, both the “determine” and the “compute”, as drafted, steps in the context of the claim encompass mental processes under BRI where a practitioner may manually calculate when to start and end manual contrast administration. Similarly, for example, but for the “the signaling unit configured to” language, the “output” steps in the context of this claim encompass mental processes under BRI a practitioner manually output any indication or advance signal known in the art to help guide the practitioner in performing the steps as claimed, which include, but are not limited to advance signal being a color-coded signal or an audio signal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites the additional element – using a processing unit to perform the “determine”, “compute”, and using a signaling unit to perform the “output” steps. Both the processing unit and the signaling unit in the above steps are recited at a high-level of generality (i.e., as generic processors performing generic computer functions of determining and computing time points and outputting generic instructional information to instruct the performance of the steps outlined in the claim) such that they both amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. And the additional elements do not integrate the abstract idea(s) into a practical application such as improving the operation of a diagnostic device, or utilizing the abstract ideas to effect a particular treatment or prophylaxis for a disease or medical condition. Furthermore, the claims do not provide a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The additional element included in the claim being that of the acquisition unit which used to “perform” the step of the “medical imaging scan of the body”. The acquisition unit is used to perform in the medical imaging scan of the body step does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer (acquisition unit) which is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Therefore, acquisition unit used to “perform” the medical imaging scan of the body is considered to be generic and routine in the art of medical diagnostics. Mere instructions to apply an exception when there are no claimed features that provide elements to identify improvements to these data acquisition step based on the mental processes claimed cannot provide an inventive concept. The claim is not patent eligible.
The examiner notes that dependent claim 15 is directed to the step of computing the end time being “based”/calculated from a characteristic time interval which is in turn “based”/calculated on a flow model. And in the current claim, it is also not incorporated into a practical application. It is not specific to a particular medical condition and while it is “based”/calculated, there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to effect a particular treatment or provide a diagnostic for a disease or medical condition. Further, the examiner also notes that dependent claims 41 and 45  are directed to the step of eps for “outputting an advance signal”, which recites “the advance signal being a color-coded signal” would now, as presently drafted in the context of the claim, also be a form of encompassing a mental processes under BRI as a practitioner manually outputting any indication or advance signal known in the art to help guide the practitioner in performing the steps of the claimed method, which include, but are not limited to advance signal being a color-coded signal. And in the current claims, it is also not incorporated into a practical application. It is not specific to a particular medical condition and while it is “outputted”, there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to effect a particular treatment or provide a diagnostic for a disease or medical condition.
Additional dependent claims 39-41 of claim 13 are also rejected due to their dependency in light of the rejection above.

Claim 37 recites steps of determining a start time for starting manual contrast administration, computing an end time for ending the manual contrast administration, outputting a first indication at the start time, outputting an advance signal after the computing, and outputting a second indication at the end time each cover performance of the limitation in the mind and therefore encompass a mental process under the broadest reasonable interpretation (BRI), since they can be performed mentally or with pen/paper and also since the claim is devoid of any reference to a computer or any other physical component for performing these functions by executing the above steps. Additionally, the recited function(s) performed by the steps of the claim do not recite nor require a level of complexity that would preclude the steps from being performed mentally or with pen/paper.  Therefore, methods which can be performed entirely in the human mind are unpatentable “because computational methods which can be performed entirely in the human mind are the types of methods that embody the ‘basic tools of scientific and technological work’ that are free to all men and reserved exclusively to none”. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-73 (Fed. Cir. 2011). For example, both the “determining” and the “computing”, as drafted, steps in the context of the claim encompass mental processes under BRI where a practitioner may manually calculate when to start and end manual contrast administration. Similarly, the steps for “outputting”, as drafted, in the context of the claim encompass mental processes under BRI a practitioner manually outputting any indication or advance signal known in the art to help guide the practitioner in performing the steps of the claimed method, which include, but are not limited to advance signal being a color-coded signal or an audio signal.
This judicial exception is not integrated into a practical application because the claim does not recite any elements that integrate the abstract idea(s) into a practical application such as improving the operation of a diagnostic device, or utilizing the abstract ideas to effect a particular treatment or prophylaxis for a disease or medical condition. Furthermore, the claims do not provide a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The recited additional step of “timing an operation of an x-ray imaging device for performing the x-ray imaging scan” is considered to be directed to a nominal data acquisition step or mathematical processing of acquired data, both which are forms of an abstract idea when not incorporated into a practical application, and is insufficient in amounting to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional step of “performing” the “x-ray imaging scan” is considered to be generic and routine in the art of medical diagnostics. Mere instructions to apply an exception when there are no claimed features that provide elements to identify improvements to these data acquisition step based on the mental processes claimed cannot provide an inventive concept. The claim is not patent eligible.

Claim 38 recites the steps of determining a start time for starting manual contrast administration, compute an end time for ending the manual contrast administration, output a first indication at the start time, output an advance signal after the computing, and outputting a second indication at the end time each cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a control device,” nothing in the claim element precludes the step from practically being performed in the mind and therefore encompass a mental process under the broadest reasonable interpretation (BRI). Additionally, the recited function(s) performed by the steps of the claim do not recite nor require a level of complexity that would preclude the steps from being performed mentally or with pen/paper.  
That is, other than reciting “the control device configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, both the “determine” and the “compute”, as drafted, steps in the context of the claim encompass mental processes under BRI where a practitioner may manually calculate when to start and end manual contrast administration. Similarly, for example, but for the “the control device configured to” language, the “output” steps in the context of this claim encompass mental processes under BRI a practitioner manually output any indication or advance signal known in the art to help guide the practitioner in performing the steps as claimed, which include, but are not limited to advance signal being a color-coded signal or an audio signal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites the additional element – using the control device to perform the “determine”, “compute”, and “output” steps. The control device in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function such as determining and computing time points and outputting generic instructional information to instruct the performance of the steps outlined in the claim) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. And the additional element does not integrate the abstract idea(s) into a practical application such as improving the operation of a diagnostic device, or utilizing the abstract ideas to effect a particular treatment or prophylaxis for a disease or medical condition. Furthermore, the claims do not provide a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The additional element included in the claim of the “x-ray imaging modality” which is used to “perform” the step of a “x-ray imaging scan of the body”. The x-ray imaging modality is used to perform in the x-ray imaging scan step does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer (x-ray imaging modality) which is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Therefore, acquisition unit used to “perform” the x-ray imaging scan of the body is considered to be generic and routine in the art of medical diagnostics. Mere instructions to apply an exception when there are no claimed features that provide elements to identify improvements to these data acquisition step based on the mental processes claimed cannot provide an inventive concept. The claim is not patent eligible.
The examiner notes that dependent claim 42 is directed to the step of computing the end time being “based”/calculated from a characteristic time interval which is in turn “based”/calculated on a flow model. And in the current claim, it is also not incorporated into a practical application. It is not specific to a particular medical condition and while it is “based”/calculated, there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to effect a particular treatment or provide a diagnostic for a disease or medical condition.
Additional dependent claims 43-44 of claim 38, are also rejected due to their dependency in light of the rejection above.
The examiner notes that the newly presented amendments of “the advance signal is the color-coded signal” for claim 45 now makes claim 45 subject matter ineligible as the language of claim 45 also does not incorporated into a practical application. It is not specific to a particular medical condition and while control device is configured to “display” the countdown, there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to effect a particular treatment or provide a diagnostic for a disease or medical condition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10-11, 13, 15, 20, 25, 30-31, 33, 34, 39-40, 46-49, 54, and, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US20130012814, hereafter “Taguchi”), in view of Kuth (US20040068176), further in view of Rousso et al. (US20140163368, hereafter “Rousso”). 
Regarding claims 1 and 13, Taguchi teaches a method (“method of controlling an image diagnostic apparatus includes” [0017]) and an apparatus (“an image diagnostic apparatus” [0016]) for capturing medical images of a body (“a method of controlling an image diagnostic apparatus includes: acquiring data corresponding to a temporal change in density of a contact agent injected into an object [body]” [0017]), the body being an object from where biological data is collected therefrom (“where such components acquire X-ray absorption data, as the biological data, from an object being diagnosed” [0022]) comprising:
an acquisition unit (“The density change acquisition unit is configured to acquire data
corresponding to a temporal change in density of a contact agent injected into an object” [0016]), claim 1 only requires performing the medical imaging scan, claim 13 requires performing the medical imaging scan of the body (“acquiring [performing] data corresponding to a temporal change in density of a contact agent injected into an object [a medical imaging scan of the body]” [0017]), a processing unit (item 5 in FIG. 1); a processing unit (item 5 in FIG. 1) configured to 
determine a start time for starting manual contrast administration (S3 in FIG. 5); and 
a signaling unit (“The control unit 4” [0024]), coupled to the acquisition unit (see FIG. 1), the signaling unit configured to 
output necessary information regarding the contrast imaging (“The control unit 4 has additional functions including a function of controlling the data acquisition system 3 for the contrast imaging based on the trigger signal outputted from the data processing system 5 and a function of providing the display unit 7 and other devices with information necessary for the contrast imaging [e.g. when the contrast is injected]” [0024]), 
outputting a signal to indicate at least one of starting the medical imaging scan (“the trigger generating unit 10 has a function of outputting a produced trigger signal to the control unit 4. Being provided with a trigger signal, the control unit 4 is able to start scan, change imaging mode, or output necessary information” [0032]) after an end time for the medical imaging scan of the body (“and a function of controlling the data processing system 5 to end the imaging [end time] when the index showing the contrast effect becomes equal to or less than the given value” [0024]), but does not explicitly disclose the body being a human body or body of an animal; nor is the end time computed such that the end time for ending the manual contrast administration precedes an end of the medical imaging scan by a first time interval; is the necessary information that output in Taguchi is not expressly disclosed as being output as a first indication, and the first indication is output by a signaling unit configured to output the first indication at the start time indicating performance of manual contrast administration; the signal output to indicate at least one of starting the medical imaging scan after an end time for the medical imaging scan of the body in Taguchi is not expressly disclosed as output as an advance signal after computing the end time, output a second indication at the end time for ending the manual contrast administration and the second indication termination of the manual contrast administration, and the advance signal being output a defined time before the second indication is output.
However, in the same field of endeavor, Kuth teaches the body being a human body or body of an animal (see human patient 11 in FIG. 1);
the signaling unit configured to (“the control unit 4 applies a signal to a signal output 15 that indicates the start time of the injection, and that is transmitted to an imaging medical examination device 17” [0034])
output a first indication* at the start time ([0034] control unit 4 applies a signal to a signal output 15 as an indication of the start time of the injection) indicating performance of the manual contrast administration ([0010] a signal is generated at specific point in time, when the arrangement detects that the container is still occupied/full by the substance/contrast agent), and 
output an advance signal** after computing an end time ([0017]-[0022] electronic information is evaluated representing the end time of the injection of contrast, [0035] an electronic signal [an advance signal] is output by the control unit 4A with the information that the piston 5A has reached the end of the cylinder 7A [end time of contrast injection] means that no more substance is available and the injection is ended, also see [0025] where another advance signal is to be emitted as warning signal the event of a deviation from the standard sequence of the time curve of an injection, ergo as the warning signal is emitted in advance of the end of the sequence due to the inherent nature of the term “warning” in reference to an indication of an event that may or will occur to which the indication precedes, as described by www.collinsdictionary.com. *the term “advance signal” therefore has been interpreted to mean any known type of signal known in the art capable of performing the function to be output preceding any known later function, event, or structure indicative of  having or will temporally occur later), the end time being computed such that the end time for ending the manual contrast administration precedes an end of the medical imaging scan by a first time interval (see [0037]-[0038], [0041]-[0042], [0047]-[0050] where the start and end times for manual contrast administration are determined for the control of the medical imaging device such that the medical imaging device produces tracking image data indicating the status of the syringe from the start to the end of the injection via sensor 31 [the status from the start to the end of the injection is interpreted to read on the first time interval], therefore since the image data includes the end of the manual contrast administration, it is understood that the end of the manual contrast administration precedes the medical imaging scan in order for this information to be captured by the medical imaging device during the procedural course of the imaging examination),
output a second indication*** at the end time ([0010] a signal is generated at specific point in time, when the arrangement detects that the container is no longer occupied/full, [0020] switch recognizes the departure from the occurrence of an ending (final) fill state as indicated by the [0021] actuator disposed at a final position occupied by the piston at the injection end) for ending the manual contrast administration ([0035] fiber-optic switches mounted to the piston 5A in the injector 3A monitor further points such that the time-dependent fill state of the piston 5A in the injector 3A, and thus the indicate signals course of the injection advance of the end of the injection), and the advance signal being output a defined time before the second indication is output ([0022] electronic informationꝉ is provided indicating different points in timeꝉꝉ and time intervalsꝉꝉ of the injection procedure such as, e.g. the time intervalꝉꝉ between beginning and in advance of the end of the injection [0035] fiber-optic switches mounted to the piston 5A in the injector 3A monitor further points such that the time-dependent fill state of the piston 5A in the injector 3A, and thus the indicate signalsꝉ course of the injection advanceꝉ of the end of the injection, *the limitation has been interpreted include any known type of indication known in the art capable of performing the function to indicate the start time manual injection is to be performed,**the limitation has been interpreted include any known type of signal output after computing an end time which is output in advance of the second indication, ***the limitation has been interpreted include any known type of indication known in the art capable of performing the function to indicate the end time manual injection performing is to be stopped. ꝉthe terms are being interpreted to read on the limitation “advance signal”, ꝉꝉthe terms are being interpreted to read on the limitation “defined time” under the broadest reasonable interpretation as the claim as not recited the structure how the “defined time” has been determined). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by Taguchi with the body being a human body or body of an animal and signaling unit being configured to output a first indication at the start time indicating performance of manual contrast administration, output an advance signal after computing the end time that is computed such that the end time for ending the manual contrast administration precedes an end of the medical imaging scan by a first time interval, output a second indication at the end time for ending the manual contrast administration and the second indication termination of the manual contrast administration, and the advance signal being output a defined time before the second indication is output as taught by Kuth in order to improve temporal coordination of a bolus injection with the start of a measurement with a radiological examination device which the course from the start to the end of the bolus injection is then made visible over the course of the medical imaging examination procedure ([0009], [0042], [0048] of Kuth).
Modified Taguchi does not explicitly disclose the output a first indication at the start time instructing performance of the manual contrast administration, the advance signal disclosed by modified Taguchi being**** an audio signal, and the second indication instructing termination of the manual contrast administration.
However, in the same field of endeavor, Rousso teaches the contrast administration being manual contrast administration (“Administration device 9860 may be any device used to administer a radiopharmaceutical, including a manual syringe” [1182]),
output a first indication at the start time (“Transceiver 9865 additionally communicates with the ERP module, for example during recognition and while obtaining administration protocol instructions” [1186] and “a trigger signal [indication] is provided by the syringe to the ERP module, indicating that the injection has started and marking the time point in the patient file” [1189]) instructing performance of the manual contrast administration (“administration device 9860…include components (such as a motor) for…administering and regulating the dose to the patient according to instructions provided by ERP module 9820” [1182]), 
the advance signal being****an audio signal ([1181], [1186] a notification in the form of a beep/audible indication that the imaging procedure is about to begin/in advance of the imaging procedure commencing), and 
output a second indication at the end time for ending the manual contrast administration ([1189] outputting an indication at the finish of the contrast administration/injection), the second indication instructing termination of the manual contrast administration (“a trigger [indication] is additionally provided to mark the end of injection, thereby indicating the duration of administration” [1189], and see [1178] conveying instructions relating to the  time of dose preparation and scheduled imaging time and [1189] a mark/signal indicating the end of injection as provided by the [1186] transceiver to the controller in order to stop  the injection of the contrast agent  in response to input of an injection stop instruction from [1513] the user according to the calibration settings based on radiation readings) instructing performance of the manual contrast administration (“administration device 9860…include components (such as a motor) for…administering and regulating the dose to the patient according to instructions provided by ERP module 9820” [1182]), the second indication being an ending of the first indication (“Preferably a trigger is additionally provided to mark the end of injection, thereby indicating the duration of administration” [1189]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by modified Taguchi with the contrast administration being manual contrast administration or output a first indication at the start time instructing performance of the manual contrast administration, the advance signal being an audio signal, and output a second indication at the end time for ending the manual contrast administration, the second indication instructing termination of the manual contrast administration, the second indication being an ending of the first indication as taught by Rousso in order to synchronizing contrast administration with the desired time point in a medical imaging procedure so that the injection profile in one or more fixed periods (frequencies) selected to fit the expected kinetic profile, and to keep the concentration in the blood controlled so as to produce a desired spectral performance of the blood concentration ([1132]-[1133] of Rousso).
****the limitation has been interpreted in the alternative and under the broadest reasonable interpretation, requiring the advance signal interpreted as indicated above* to be any type of color-coded signal, or requiring the advance signal interpreted as indicated above* to be any type of audio signal.
Regarding claim 2, modified Taguchi substantially discloses all the limitations of the claimed invention, specifically, modified Taguchi discloses wherein the determining determines the start time for starting the start of the contrast administration  (“a start signal SS can be transmitted by the control and processing unit 10 to the contrast medium administration unit 18” [0106]), based on an automatic start of the medical imaging of the body (“The control unit 4 is capable of controlling [automatic] the data acquisition system 3 based on a trigger signal outputted from the data processing system 5, whereby the control unit 4 is given a function of enabling the data acquisition system 3 to perform an imaging scan and a pre-scan carried out prior to the imaging scan” [0023]).
Regarding claim 3, modified Taguchi, in view of Rousso, substantially discloses all the limitations of the claimed invention, specifically, Rousso discloses wherein a start of the medical imaging scan of the body is based on the start time for starting the contrast administration (“Synchronizing with camera acquisition allows better spatio-temporal coverage, as the injection and the scanning plans may be optimized together” [1129]).
Regarding claims 10, 15, 30, and 33, modified Taguchi substantially discloses all the limitations of the claimed invention, specifically, modified Taguchi discloses the characteristic time interval is based on a flow model (“changes in the CT value within a ROI (Region Of Interest) [defined position] are monitored contrast agent injected into an object” [0004] also see FIG. 5), and specifically, Rousso discloses disclose wherein the computing the end time ([1189] a trigger is additionally provided to mark the end of injection, thereby indicating the duration of administration) for ending the manual contrast administration ([1862] the time in which one radiotracer is expected to peak and the other to diminish, etc. In particular, the injection time plan can detect the best timing to begin/increase/decrease/stop injections) is based on a characteristic time interval ([1191], [1192] measurement and control can also be carried out via the syringes themselves, by controlling the plunger by the operator so that predict optimal imaging timing by acquiring measurements from monitoring image data which estimates pharmacokinetics of the radiopharmaceuticals in the body organs that determine when enough of the substance reaches the target tissue region being imaged, [1213] providing optimal timing for injection-to-measurement delta), and the characteristic time interval ([1126], [1129], [1133]-[1134] after bolus injection, the monitoring the concentration level of the radiopharmaceutical in the blood by determining the concentration level in the tissue with the camera or other measurement system may be synchronized to an event so that the injection timing is substantially linked to the timing of the event, e.g. the injection is performed at the time of the event, at a predetermined delay after or predicted time before the event, event being the predetermined concentration level in the tissue needed to obtain diagnostic image data for determining acquisition time, in order to set predetermined level [0863] at a desired level of accuracy, a minimal level of acquisition photon counts must be obtained, providing better spatio-temporal coverage, as the injection and the scanning plans may be optimized together) is based off of a flow model (see FIG. 94, dynamic pharmacokinetic model, see injection profile 6120 and the voxel flow rate model F for the tissue 6140 and blood capillaries 6130, see [1135] see step 6230 in FIG. 96 where a model is provided for obtaining kinetic parameters from the imaging is provided).
Regarding claims 11, 31, 34, and 40, modified Taguchi, in view of Kuth, substantially discloses all the limitations of the claimed invention, specifically, Kuth discloses wherein the signaling unit (“the control unit 4 applies a signal to a signal output 15 that indicates the start time of the injection, and that is transmitted to an imaging medical examination device 17” [0034]) is configured to output the advance signal after* outputting the first indication ([0035] illustrated in FIG. 2 is the injector 3A which includes piston 5A and cylinder 7A and mounted fiber-optic switch which includes the control unit 4A having the to the light source 23 and the light sensor 25 connected by the light conductor 21 to the injector 3A which monitors further points in piston 5A in a time-dependent fill state to detect the course of the injection by monitoring light emitted from the light source 23 which traverses with certain losses from cylinder seven a with the subject to be injected,*the term has been interpreted to read on the “the advance signal” being output after the “outputting” of “the first indication”  as the advance signal is interpreted the light signal represented by the visualization of the emitted light traversing along with the movement of the cylinder from the starting point the cylinder having corresponding light emitted [first indication] over the course of the injection, therefore the advance signal/traversing of light emitted over the course of the injection occurs only after the injection has started when the light is first emitted [first indication]). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by modified Taguchi with the signaling unit being configured to output the advance signal after outputting the first indication as taught by Kuth in order to improve temporal coordination of a bolus injection with the start of a measurement with a radiological examination device ([0009] of Kuth).
Regarding claims 20, 25, and 39, modified Taguchi, in view of Rousso, substantially discloses all the limitations of the claimed invention, specifically, Rousso discloses manual contrast administration (“Administration device 9860 may be any device used to administer a radiopharmaceutical, including a manual syringe” [1182]), and wherein the computing the end time ([1189] a trigger is additionally provided to mark the end of injection, thereby indicating the duration of administration) for ending the manual contrast administration ([1862] the time in which one radiotracer is expected to peak and the other to diminish, etc. In particular, the injection time plan can detect the best timing to begin/increase/decrease/stop injections) is based on a characteristic time interval ([1191], [1192] measurement and control can also be carried out via the syringes themselves, by controlling the plunger by the operator so that predict optimal imaging timing by acquiring measurements from monitoring image data which estimates pharmacokinetics of the radiopharmaceuticals in the body organs that determine when enough of the substance reaches the target tissue region being imaged, [1213] providing optimal timing for injection-to-measurement delta), and the characteristic time interval ([1126], [1129], [1133]-[1134] after bolus injection, the monitoring the concentration level of the radiopharmaceutical in the blood by determining the concentration level in the tissue with the camera or other measurement system may be synchronized to an event so that the injection timing is substantially linked to the timing of the event, e.g. the injection is performed at the time of the event, at a predetermined delay after or predicted time before the event, event being the predetermined concentration level in the tissue needed to obtain diagnostic image data for determining acquisition time, in order to set predetermined level [0863] at a desired level of accuracy, a minimal level of acquisition photon counts must be obtained, providing better spatio-temporal coverage, as the injection and the scanning plans may be optimized together) is based off of a flow model (see FIG. 94, dynamic pharmacokinetic model, see injection profile 6120 and the voxel flow rate model F for the tissue 6140 and blood capillaries 6130, see [1135] see step 6230 in FIG. 96 where a model is provided for obtaining kinetic parameters from the imaging is provided).
Regarding claim 46, modified Taguchi, in view of Rousso, substantially discloses all the limitations of the claimed invention, specifically, Rousso discloses wherein each* of the first indication and the second indication is a visual indication or an acoustic indication ([1186] the syringe includes an indicator for providing a visual or audible indication that the contrast agent is being administered).
*It is noted that the claim is interpreted in the alternate, as it is presently constructed, requiring the first and second indications to only be one of a visual indication, a haptic indication or an acoustic indication, not all three.
Regarding claim 47, modified Taguchi, in view of Rousso, substantially discloses all the limitations of the claimed invention, specifically, Rousso discloses wherein the computing the end time for ending the manual contrast administration (“Administration device 9860 may be any device used to administer a radiopharmaceutical, including a manual syringe” [1182], [1189] a trigger is additionally provided to mark the end of injection, thereby indicating the duration of administration), and specifically, Taguchi discloses computes the end time for ending the contrast administration according to TI,off = TE - ΔT, TI,off representing the end time for ending the manual contrast administration, TE representing the end time for the medical imaging scan, and ΔT representing the first time interval (see [0028], [0038], [0041-0043] and [0066]), the first time interval being a characteristic time interval (see specifically [0028], [0041] the CT value on the TDC of a contrast agent is produced as changes in CT values are calculated within a ROI which is set on an X-ray CT image to determine a difference ΔCT value when the CT value exceeds a particular threshold value within the RO. Accordingly, the disclosure of Taguchi corresponds to the applicant’s definition of the characteristic time as described in [0037] of the PG pub for the present application).
Regarding claim 48, modified Taguchi, in view of Kuth, substantially discloses all the limitations of the claimed invention, specifically, Kuth discloses wherein the outputting the advance signal outputs the advance signal at a determined period before the outputting the second indication ([0022] electronic advance signal information is provided to indicate certain/predetermined points in time and time intervals of the injection procedure such as, e.g. the time interval between beginning and in advance of the end of the injection [0035] fiber-optic switches mounted to the piston 5A in the injector 3A monitor further points such that the time-dependent fill state of the piston 5A in the injector 3A, and thus the indicate signals course of the injection advance of the end of the injection).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by modified Taguchi with the outputting the advance signal outputs the advance signal at a determined period before the outputting the second indication as taught by Kuth in order to improve temporal coordination of a bolus injection with the start of a measurement with a radiological examination device ([0009] of Kuth).
Regarding claim 49, modified Taguchi substantially discloses all the limitations of the claimed invention, specifically, modified Taguchi discloses further comprising a change of the imaging mode according to a trigger signal occurring before the change in the imaging mode (see [0034] a trigger signal is used to change an imaging mode or for outputting information using a second threshold from a past value for determining an advancing time for producing the trigger signal), and specifically, Rousso discloses further comprising: terminating the manual contrast administration in response to the outputting the advance signal and the outputting the second indication ([1189] a trigger is provided to indicate the finish of each of the administrations and to additionally provided to mark the end of injection, as an indication of the duration of administration).
Regarding claim 54, modified Taguchi, in view of Kuth, substantially discloses all the limitations of the claimed invention, specifically, Kuth discloses outputting a first advance signal a first defined time before the start time for starting manual contrast administration ([0042], [0044] the fill state of the marking volume 31C in the marker 31 before the beginning of the injection is shown in FIG. 6, the marker 31 is formed of material either allowing the marking volume 31C to be visually observable by the user and/or detectable by whatever imaging modality is employed. Accordingly, the marking volume 31C in the marker 31 shown in FIG. 6 is interpreted to read on the outputting a first advance signal limitation and the time period before the beginning of the injection is interpreted to read on the first defined time before the start time for starting manual contrast administration the limitation), 
wherein the advance signal is a second advance signal ([0025] as the warning signal is output before the end of the injection procedure to notify as user of a potential deviation from the normal from the standard sequence of operation when such a deviation is detected, such warning signal is made after the injection procedure has started and therefore occurs after the first advance signal, which precedes the start of the injection procedure), and the defined time is a second defined time ([0022] as the electronic information provided which indicates the different points in time and time intervals of and with respect to the sequence of the injection procedure, the defined time as cited in claim 1 corresponds to the second defined time limitation of the present claim).
Regarding claim 56, modified Taguchi, in view of Rousso, substantially discloses all the limitations of the claimed invention, specifically, Rousso discloses wherein the performing the medical imaging scan comprises:
detecting x-ray data ([0766] x-ray images of the compressed breast 909 from at least two views are obtained), the x-ray data corresponding to x-ray radiation that has passed through the body ([0761], [0801] in box 1014 of the x-ray imaging procedure outlined in FIG. 64L, an x-ray mammography is performed, as seen in FIG. 62A, preferably from at least two orientations of the x-ray tube 905, with the emitted x-rays passing through the compressed breast), and 
producing the medical images of the body based on the x-ray data ([1863], [1876], [1879] generating a tissue probability index for an imaged voxel as a function of time using voxel information of the imaging data is acquired by x-ray imaging which are incorporated into the 3-D reconstruction model which is based upon camera readings).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Taguchi in view of Rousso with the producing the medical images of the body based on the x-ray data corresponding to the detected x-ray radiation that has passed through the body so that the interaction probability of the photons at each voxel can be made known in order to calculate the intensity attenuation of a radiological mammography image for effective screening for breast cancer and he detection of early non-palpable tumors ([0761] & [1628] Rousso). 
Claims 12, 32, 35, 41, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi, in view of Kuth and Rousso, as applied to claims 1 and 13 above, further in view of Fago et al. (US20040024361, hereafter “Fago”). 
Regarding claims 12, 32, and 35, modified Taguchi, in view of Kuth and Rousso, substantially discloses all the limitations of the claimed invention, specifically, Kuth discloses wherein the signaling unit is configured to display a countdown as the advance signal (“light from the light source 23 is emitted into the light conductor 21 in the control unit 4A. The light conductor 21 conducts the light to the face at the output [display] of the injector 3A. There, the light traverses [the countdown starts], with certain losses the cylinder 7A with the substance to be injected, and is finally conducted from a second part of the light conductor 21 to the light sensor 25, which is likewise located in the control unit 4A. As soon as the piston 5A reaches the end of the cylinder 7A, it blocks the transfer of light to the light sensor 25 [display of countdown]. This generates an electronic signal [advance signal] in the control unit 4A with the information that the piston 5A has completely filled the reservoir of the injector 3A. This means that no more substance is available and the injection is ended” [0035]), but does not explicitly disclose the advance signal is the color-coded signal.
However, in the same field of endeavor, Fago teaches the advance signal is the color-coded signal ([0113]-[0115] a tri-colored visual indicator 91 through the color spectrum to indicate that the injector 20 is running through the start to the end of the injection, after first illuminating the visual indicator in a green color and the injection procedure, when the user pauses the injection procedure before emptying the syringe, the color of the visual indicator changes to amber. While the user uses the manual retract/purge trigger on the syringe, the color of the visual indicator is not flashed and does not sweep to the next color. When the retract/purge trigger is released by the user, the visual indicator once again flashes the amber color). Therefore, Fago teaches outputting an advance signal in color and being displayed as claimed. It is noted that the claims do not require the first nor second indication being in color. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by Taguchi, in view of Kuth and Rousso with the advance signal being a color-coded signal as taught by Fago in order to communicate to the user performing the injection procedure information indicating when the injection is started, the progression of the injection along with the flow rate information of the injection as it progresses providing feedback as to when an ideal injection speed has been reached, and to provided information regarding any fault or warning condition before the end of the injection so that the user can make adjustments to the injection procedure, and when the injection is complete in order to assist the user in determining when to start an imaging scan after injecting contrast ([0061], [0080],  [0123] of Fago).
Regarding claim 41, modified Taguchi, in view of Kuth, substantially discloses all the limitations of the claimed invention, specifically, Kuth discloses wherein the signaling unit is configured to display a countdown as an advance signal on the signaling unit (“light from the light source 23 is emitted into the light conductor 21 in the control unit 4A. The light conductor 21 conducts the light to the face at the output [display] of the injector 3A. There, the light traverses [the countdown starts], with certain losses the cylinder 7A with the substance to be injected, and is finally conducted from a second part of the light conductor 21 to the light sensor 25, which is likewise located in the control unit 4A. As soon as the piston 5A reaches the end of the cylinder 7A, it blocks the transfer of light to the light sensor 25 [display of countdown]. This generates an electronic signal [advance signal] in the control unit 4A with the information that the piston 5A has completely filled the reservoir of the injector 3A. This means that no more substance is available and the injection is ended” [0035]), but does not explicitly disclose the advance signal is the color-coded signal.
However, in the same field of endeavor, Fago teaches the advance signal is the color-coded signal ([0113]-[0115] a tri-colored visual indicator 91 through the color spectrum to indicate that the injector 20 is running through the start to the end of the injection, after first illuminating the visual indicator in a green color and the injection procedure, when the user pauses the injection procedure before emptying the syringe, the color of the visual indicator changes to amber. While the user uses the manual retract/purge trigger on the syringe, the color of the visual indicator is not flashed and does not sweep to the next color. When the retract/purge trigger is released by the user, the visual indicator once again flashes the amber color).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by Taguchi, in view of Kuth and Rousso with the advance signal being a color-coded signal as taught by Fago in order to communicate to the user performing the injection procedure information indicating when the injection is started, the progression of the injection along with the flow rate information of the injection as it progresses providing feedback as to when an ideal injection speed has been reached, and to provided information regarding any fault or warning condition before the end of the injection so that the user can make adjustments to the injection procedure, and when the injection is complete in order to assist the user in determining when to start an imaging scan after injecting contrast ([0061], [0080],  [0123] of Fago).
Regarding claim 52, modified Taguchi, in view of Kuth, substantially discloses all the limitations of the claimed invention, specifically, while Rousso discloses wherein the audio signal is a user-perceptible signal indicating the end time for ending the manual contrast administration ([1132], [1134] Synchronizing the bolus injection to a particular sound or light such that synchronization may allow summing and/or averaging the collected data in a synchronized fashion, similar to gating, [1186] syringe 9861 optionally further includes indicator 9872, for providing a visual or audible indication that the radiopharmaceutical is being administered), but does not explicitly disclose wherein each of the color-coded signal and the audio signal is a user-perceptible signal indicating the end time for ending the manual contrast administration.
However, in the same field of endeavor, Fago teaches wherein each of the color-coded signal and the audio signal is a user-perceptible signal indicating the end time for ending the manual contrast administration ([0114]when the user manually pauses the injection of the contrast agent after 75 ml had been injected from the  programmed starting volume of the 100 ml of a 125 ml syringe, the remaining programmed volume on the display activates an audible beep and flash the visual indicator 91, such as a tri-colored LED, in a second color, such as amber, and then the injector 20 should display 25 ml for the volume remaining, thus the 25 ml remaining volume displayed on the injection has been interpreted to read on the limitation “a user-perceptible signal indicating the end time for ending the manual contrast administration”  as the 25 ml indicates the remaining volume to be administered in order to end the procedure for the administration/injection of the contrast agent).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by Taguchi, in view of Kuth and Rousso with both of the visual and audible user-perceptible signals indicating the end time for ending the manual contrast administration taught by Fago in order to communicate to the user performing the injection procedure information indicating when the injection is started, the progression of the injection along with the flow rate information of the injection as it progresses providing feedback as to when an ideal injection speed has been reached, and to provided information regarding any fault or warning condition before the end of the injection so that the user can make adjustments to the injection procedure, and when the injection is complete in order to assist the user in determining when to start an imaging scan after injecting contrast ([0061], [0080],  [0123] of Fago).
Regarding claim 53, Fago teaches wherein the advance signal is the audio signal, the audio signal being an audio countdown coded according to a frequency of an audio tone ([0118], [0122]-[0124], [0174] -[0179], [0194] the injector interfaces the user console with information including the tone frequency and volume of the audible tone, if an error code is sent to the user’s console, the console may activate the audible tone for one second on and one second off for three times such as by activating an audible beep and display a user error code for injection not enabled. An additional example of this feature is utilized when the user presses the start button on the user console, timer would start timing from when the start button is pressed and if the flow rate of the injector has is limited to prevent exceeding the pressure limit for the injector due to the user-controlled injection speed, the software program will provide continual beeps from the audible annunciator and the injection elapsed time information will display on the timer of the user console for controlling the injection procedure. As this injection procedure completes, the software will stop the audible annunciator from beeping. Accordingly, the beeping output by the audible annunciator has been interpreted to read on the audio countdown coded according to a frequency of an audio tone as the beeping is output as an audible signal in advance of the end of the injection procedure).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by Taguchi, in view of Kuth and Rousso with advance audio signal being an auditory countdown that is coded according to a frequency of an audio tone as taught by Fago in order to communicate to the user performing the injection procedure information indicating when the injection is started, the progression of the injection along with the flow rate information of the injection as it progresses providing feedback as to when an ideal injection speed has been reached, and to provided information regarding any fault or warning condition before the end of the injection so that the user can make adjustments to the injection procedure, and when the injection is complete in order to assist the user in determining when to start an imaging scan after injecting contrast ([0061], [0080],  [0123] of Fago).

Claims 37-38 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kuth, in view of Rousso.
Regarding claim 37, Kuth discloses a method, comprising:
outputting a first indication (“the arrangement detecting the fill state has a signal [indication] output for control data, in particular for control of an imaging examination device” [0024]) performance (“a timing element [operating state of a medical machine] to evaluate the time curve of the injection, in particular to measure the time between the beginning and the end of the injection [in order to indicate performance]” [0022] and “The switches 12 are connected to the control unit 4 and communicate [indicate] to the control unit 4 that the piston 5 has reached the point and thus that the reservoir is filled [to perform administration]” [0033]) of manual administration of a contrast agent to a body (“The substance [contrast agent] is intravenously injected [administration] into the patient 11” [0033]), the outputting of the first indication outputs the first indication at a start time for the starting of the manual contrast administration of the contrast agent (“the arrangement detecting the fill state has a signal [indication] output for control data, in particular for control of an imaging examination device. For example, information [indication] about [starting of] the injection procedure (start and end times, duration) that can be directly transmitted to an examination device is available at the signal output [first indication]” [0024], the end time for ending the administration of the contrast agent computer based on an end time for ending an x-ray imaging scan of the body);
outputting an advance signal* after computing an end time for administration of the contrast agent ([0017]-[0022] electronic information is evaluated representing the end time of the injection of contrast, [0035] an electronic signal [an advance signal] is output by the control unit 4A with the information that the piston 5A has reached the end of the cylinder 7A [end time of contrast injection] means that no more substance is available and the injection is ended, also see [0025] where another advance signal is to be emitted as warning signal the event of a deviation from the standard sequence of the time curve of an injection, ergo as the warning signal is emitted in advance of the end of the sequence due to the inherent nature of the term “warning” in reference to an indication of an event that may or will occur to which the indication precedes, as described by www.collinsdictionary.com. *the term “advance signal” therefore has been interpreted to mean any known type of signal known in the art capable of performing the function to be output preceding any known later function, event, or structure indicative of  having or will temporally occur later), the end time for ending the manual administration of the contrast preceding an end of the medical imaging scan by a first time interval (see [0037]-[0038], [0041]-[0042], [0047]-[0050] where the start and end times for manual contrast administration are determined for the control of the medical imaging device such that the medical imaging device produces tracking image data indicating the status of the syringe from the start to the end of the injection via sensor 31 [the status from the start to the end of the injection is interpreted to read on the first time interval], therefore since the image data includes the end of the manual contrast administration, it is understood that the end of the manual contrast administration precedes the medical imaging scan in order for this information to be captured by the medical imaging device during the procedural course of the imaging examination);
outputting a second indication informing termination of the manual administration of the contrast agent ([0024] the end time for manual contrast administration is determined and adapted to be output as control data via the control unit and special timing elements which indicates the temporal administration of the contrast media), the outputting second indication outputs a second indication at an end time for ending the manual administration of the contrast agent ([0024] the control data output via the control unit and special timing elements indicates the temporal administration of the contrast media corresponding to when the contrast administration is ended), and the advance signal being output a defined time before the second indication is output ([0022] electronic information+ is provided indicating different points in time++ and time intervals++ of the injection procedure such as, e.g. the time interval++ between beginning and in advance of the end of the injection [0035] fiber-optic switches mounted to the piston 5A in the injector 3A monitor further points such that the time-dependent fill state of the piston 5A in the injector 3A, and thus the indicate signals+ course of the injection advance+ of the end of the injection, +the terms are being interpreted to read on the limitation “advance signal”, ++the terms are being interpreted to read on the limitation “defined time” under the broadest reasonable interpretation); and
timing operation of a medical imaging device for performing the medical imaging scan x-ray imaging scan of the body based on the start time for starting the manual administration of the contrast agent ([0024], [0026], & claim 14,  the start and end times for manual contrast administration are determined and adapted to be output control data via the control unit and special timing elements which indicates the temporal administration of the contrast media directly to the medical imaging device in order to control the medical imaging device performing the medical examination procedure to be temporally coordinated with the procedure for the manual administration of the contrast agent); although Kuth discloses the imaging scan, the imaging scan disclosed by Kuth is not disclosed as being a x-ray imaging scan. Further, the first indication output at the start time of the manual injection as disclosed by Kuth is not explicitly disclosed as instructing performance of the manual contrast administration, nor is the advance signal disclosed as being** an audio signal. Similarly, the second indication output at the end time for ending the manual contrast administration as disclosed by Kuth is not explicitly disclosed as instructing termination of the manual contrast administration and while Kuth discloses timing operation of the imaging for performing the imaging scan based on the start time for starting the manual administration of the contrast agent as outlined above, Kuth does not explicitly disclose timing operation of a x-ray device for performing the x-ray imaging scan based on the start time for starting the manual administration of the contrast agent.
However, in the same field of endeavor, Rousso teaches the technique of manual contrast administration (“Administration device 9860 may be any device used to administer a radiopharmaceutical, including a manual syringe” [1182]) being used in conjunction with a procedure to obtain x-ray image data ([0337] image data is generated input from an imaging system, for example, x-rays, CT),
outputting a first indication at the start time (“Transceiver 9865 additionally communicates with the ERP module, for example during recognition and while obtaining administration protocol instructions” [1186] and “a trigger signal [indication] is provided by the syringe to the ERP module, indicating that the injection has started and marking the time point in the patient file [the marked time point is interpreted as the start time]” [1189]) instructing performance of the manual contrast administration ([1182] administration device 9860, which includes a manual syringe and a communication transceiver element for communicating with ERP module 9820, and also includes controllable elements such as a motor in order to administer and regulate the dose to the patient according to instructions provided by ERP module 9820 via the communication transceiver), 
outputting the advance signal being** an audio signal ([1181], [1186] a notification in the form of a beep/audible indication that the imaging procedure is about to begin/in advance of the imaging procedure commencing), and 
outputting a second indication at the end time for ending the manual contrast administration ([1189] outputting an indication at the finish of the contrast administration/injection), the second indication instructing termination of the manual contrast administration (“a trigger [indication] is additionally provided to mark the end of injection, thereby indicating the duration of administration” [1189], and see [1178] conveying instructions relating to the  time of dose preparation and scheduled imaging time and [1189] a mark/signal indicating the end of injection as the provided by the [0038] scan controller in order to stop  the injection of the contrast agent  in response to input of an injection stop instruction from the user) instructing performance of the manual contrast administration (“administration device 9860…include components (such as a motor) for…administering and regulating the dose to the patient according to instructions provided by ERP module 9820” [1182]), the second indication being an ending of the first indication (“Preferably a trigger is additionally provided to mark the end of injection, thereby indicating the duration of administration” [1189]); and
timing operation of an x-ray imaging device for performing the x-ray imaging scan x-ray imaging scan of the body based on the start time for starting the manual administration of the contrast agent ([1180], [1181], [1183] the ERP module 9820 requires manual authorization from the operator to begin the imaging process when the ERP module 9820 determines the imaging can begin by comparing data obtained from smart tag 9830 (dose), smart label 9840 (patient), and camera 9850, During imaging, ERP module 9820 activates camera 9850 and controls dose administration by administration device 9860 and an indication may be provided by indicators on the smart tag 9830, administration device 9860).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Kuth with the first indication output at the start time instructing performance of the manual contrast administration, the advances signal being output as an audio signal, and the second indication output at the end time for ending the manual contrast administration instructing termination of the manual contrast administration allowing for the timing operation of the x-ray imaging device performing the x-ray imaging scan x-ray imaging scan of the body to be then based on the start time for starting the manual administration of the contrast agent as taught by Russo in order to synchronizing contrast administration with the desired time point in a medical imaging procedure so that the injection profile in one or more fixed periods (frequencies) selected to fit the expected kinetic profile, and to keep the concentration in the blood controlled so as to produce a desired spectral performance of the blood concentration ([1132]-[1133] of Rousso).
**the limitation has been interpreted in the alternative and under the broadest reasonable interpretation, requiring the advance signal interpreted as indicated above* to be any type of color-coded signal, or requiring the advance signal interpreted as indicated above* to be any type of audio signal. 
Regarding claim 38, Kuth discloses an apparatus for capturing medical images of a body, the body being a human body (“an imaging medical examination device 17” [0034] and see FIG. 1, item 11 of human patient), the apparatus comprising: 
an imaging modality configured to perform an imaging scan of the body (imaging medical examination device 17, FIG. 1); and 
a control device coupled to the imaging modality (“the portion of the imaging region in which the marker 31 is located can be selectively imaged with the medical examination device. The information about the size of the marking volume 31A, and therewith about the fill state of the marker 31…and be used to control the medical examination device 17C” [0048]), the control device configured to 
determine a start time for starting manual contrast administration (“information about the injection procedure (start and end times, duration) that can be directly transmitted [once determined] to an examination device is available at the signal output” [0024], also see [0033]),
compute an end time for ending the manual contrast administration ([0017]-[0022] electronic information is evaluated/computed representing the end time of the injection of contrast) such that the end time for ending the manual contrast administration precedes an end of the medical imaging scan by a first time interval (see [0037]-[0038], [0041]-[0042], [0047]-[0050] where the start and end times for manual contrast administration are determined for the control of the medical imaging device such that the medical imaging device produces tracking image data indicating the status of the syringe from the start to the end of the injection via sensor 31 [the status from the start to the end of the injection is interpreted to read on the first time interval], therefore since the image data includes the end of the manual contrast administration, it is understood that the end of the manual contrast administration precedes the medical imaging scan in order for this information to be captured by the medical imaging device during the procedural course of the imaging examination),
output a first indication at the start time of the performance of the manual administration ([0024] information about the injection procedure  including the start and end times, duration of when the manual injection is performed can be directly transmitted to an examination device is available at the signal output which represents information detecting the fill state of the syringe as the signal output for control data, in particular for control of an imaging examination device to which the signal data has been output), 
output an advance* signal after computing the end time ([0017]-[0022] electronic information is evaluated representing the end time of the injection of contrast, [0035] an electronic signal [an advance signal] is output by the control unit 4A with the information that the piston 5A has reached the end of the cylinder 7A [end time of contrast injection] means that no more substance is available and the injection is ended, also see [0025] where another advance signal is to be emitted as warning signal the event of a deviation from the standard sequence of the time curve of an injection, ergo as the warning signal is emitted in advance of the end of the sequence due to the inherent nature of the term “warning” in reference to an indication of an event that may or will occur to which the indication precedes, as described by www.collinsdictionary.com. *the term “advance signal” therefore has been interpreted to mean any known type of signal known in the art capable of performing the function to be output preceding any known later function, event, or structure indicative of having or will temporally occur later), and 
output a second indication at the end time for ending the manual contrast administration ([0024] the control data output via the control unit and special timing elements indicates the temporal administration of the contrast media corresponding to when the contrast administration is ended), the second indication informing termination of the manual contrast administration ([0024] the end time for manual contrast administration is determined and adapted to be output as control data via the control unit and special timing elements which indicates the temporal administration of the contrast media), and the advance signal being output a defined time before the second indication is output ([0022] electronic information+ is provided indicating different points in time++ and time intervals++ of the injection procedure such as, e.g. the time interval++ between beginning and in advance of the end of the injection [0035] fiber-optic switches mounted to the piston 5A in the injector 3A monitor further points such that the time-dependent fill state of the piston 5A in the injector 3A, and thus the indicate signals+ course of the injection advance+ of the end of the injection, +the terms are being interpreted to read on the limitation “advance signal”, ++the terms are being interpreted to read on the limitation “defined time” under the broadest reasonable interpretation); although Kuth discloses the imaging scan, the imaging scan disclosed by Kuth is not disclosed as being a x-ray imaging scan. Further, the start time at which the first indication is output as disclosed by Kuth is not explicitly disclosed as the start time instructing performance of the manual contrast administration, nor is the advance signal disclosed as being** an audio signal. Similarly, the second indication output at the end time for ending the manual contrast administration as disclosed by Kuth is not explicitly disclosed as instructing termination of the manual contrast administration.
However, in the same field of endeavor, Rousso teaches the technique of manual contrast administration (“Administration device 9860 may be any device used to administer a radiopharmaceutical, including a manual syringe” [1182]) being used in conjunction with a procedure to obtain x-ray image data ([0337] image data is generated input from an imaging system, for example, x-rays, CT),
output a first indication at the start time (“Transceiver 9865 additionally communicates with the ERP module, for example during recognition and while obtaining administration protocol instructions” [1186] and “a trigger signal [indication] is provided by the syringe to the ERP module, indicating that the injection has started and marking the time point in the patient file [the marked time point is interpreted as the start time]” [1189]) instructing performance of the manual contrast administration ([1182] administration device 9860, which includes a manual syringe and a communication transceiver element for communicating with ERP module 9820, and also includes controllable elements such as a motor in order to administer and regulate the dose to the patient according to instructions provided by ERP module 9820 via the communication transceiver), 
output the advance signal being** an audio signal ([1181], [1186] a notification in the form of a beep/audible indication that the imaging procedure is about to begin/in advance of the imaging procedure commencing), and
output a second indication at the end time for ending the manual contrast administration ([1189] outputting an indication at the finish of the contrast administration/injection), the second indication instructing termination of the manual contrast administration (“a trigger [indication] is additionally provided to mark the end of injection, thereby indicating the duration of administration” [1189], and see [1178] conveying instructions relating to the  time of dose preparation and scheduled imaging time and [1189] a mark/signal indicating the end of injection as the provided by the [0038] scan controller in order to stop  the injection of the contrast agent  in response to input of an injection stop instruction from the user) instructing performance of the manual contrast administration (“administration device 9860…include components (such as a motor) for…administering and regulating the dose to the patient according to instructions provided by ERP module 9820” [1182]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Kuth with the first indication output at the start time instructing performance of the manual contrast administration, the advances signal being output as an audio signal, and the second indication output at the end time for ending the manual contrast administration instructing termination of the manual contrast administration as taught by Russo in order to synchronizing contrast administration with the desired time point in a medical imaging procedure so that the injection profile in one or more fixed periods (frequencies) selected to fit the expected kinetic profile, and to keep the concentration in the blood controlled so as to produce a desired spectral performance of the blood concentration ([1132]-[1133] of Rousso).
**the limitation has been interpreted in the alternative and under the broadest reasonable interpretation, requiring the advance signal interpreted as indicated above* to be any type of color-coded signal, or requiring the advance signal interpreted as indicated above* to be any type of audio signal. 
Regarding claim 44, modified Kuth substantially discloses all the limitations of the claimed invention, specifically, modified Kuth discloses wherein the control device is configured (“the control unit 4 applies a signal to a signal output 15 that indicates the start time of the injection, and that is transmitted to an imaging medical examination device 17” [0034]) is configured to generate the advance signal after* outputting the first indication ([0035] illustrated in FIG. 2 is the injector 3A which includes piston 5A and cylinder 7A and mounted fiber-optic switch which includes the control unit 4A having the to the light source 23 and the light sensor 25 connected by the light conductor 21 to the injector 3A which monitors further points in piston 5A in a time-dependent fill state to detect the course of the injection by monitoring light emitted from the light source 23 which traverses with certain losses from cylinder seven a with the subject to be injected,*the term has been interpreted to read on the “the advance signal” being output after the “outputting” of “the first indication”  as the advance signal is interpreted the light signal represented by the visualization of the emitted light traversing along with the movement of the cylinder from the starting point the cylinder having corresponding light emitted [first indication] over the course of the injection, therefore the advance signal/traversing of light emitted over the course of the injection occurs only after the injection has started when the light is first emitted [first indication]). 
Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kuth, in view of Rousso, as applied to claim 38 above, further in view of Tsukagoshi (US20100292570).
Regarding claim 42, modified Kuth substantially discloses all the limitations of the claimed invention, specifically, modified Kuth discloses manual contrast administration (“manual injection, in which the time curve of the delivery of the substance to be injected is recorded. The substance to be injected can be, for example, a contrast agent” [0010]), but does not explicitly disclose wherein the computing the end time for ending the manual contrast administration is based on a characteristic time interval, and the characteristic time interval is based on a flow model.
However, in the same field of endeavor,  Tsukagoshi teaches wherein the computing the end time for ending the manual contrast administration is based on a characteristic time interval, and the characteristic time interval is based on a flow model (“in a case that 300 [HU] is set as the target CT value, the second monitor 31 outputs the instruction to stop injection of the contrast agent to the injector 5 when the CT value within the ROI becomes 300 [HU] or more” [0134], also see T3 in FIG. 3).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Kuth with the end time for ending the manual contrast administration is computed is based on a characteristic time interval which is based on a flow model taught by Tsukagoshi in order to reduce the wasted contrast agent while imaging with the contrast agent frown into the target site by stopping injection of the contrast agent at the point that the TDC forms a peak in order to perform the imaging examination while in a state that the contrast agent has flown into a target site ([0063], [0068] of Tsukagoshi).
Regarding claim 43, modified Kuth substantially discloses all the limitations of the claimed invention, specifically, modified Kuth discloses manual contrast administration (“manual injection, in which the time curve of the delivery of the substance to be injected is recorded. The substance to be injected can be, for example, a contrast agent” [0010]), but does not explicitly disclose teaches wherein the computing the end time for ending the manual contrast administration is based on a characteristic time interval, and the characteristic time interval is a time interval between the start time for starting the manual contrast administration and a time at which a signal level at a defined position in the body reaches a threshold level.
However, in the same field of endeavor, Tsukagoshi teaches wherein the computing the end time for ending the manual contrast administration is based on a characteristic time interval, and the characteristic time interval is a time interval between the start time for starting the manual contrast administration and a time at which a signal level at a defined position in the body reaches a threshold level (“in a case that 300 [HU] is set as the target CT value, the second monitor 31 outputs the instruction to stop injection of the contrast agent to the injector 5 when the CT value within the ROI becomes 300 [HU] or more” [0134], also see T3 in FIG. 3, [0114] the threshold to stop injection of the contrast agent which is set in advance is defined as when the CT value within the ROI becomes the stopping CT value).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Kuth with the end time for ending the manual contrast administration is computed is based on a characteristic time interval defined as is the time interval between the start time for starting the manual contrast administration and a time at which a signal level at a defined position in the body reaches a threshold level taught by Tsukagoshi in order to reduce the wasted contrast agent while imaging with the contrast agent having flown into the target site by stopping injection of the contrast agent at the point that the TDC forms a peak indicating the amount of the contrast agent is saturated at the target site ([0063], [0069] of Tsukagoshi).
Claims 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kuth, in view of Rousso, as applied to claims 38 and 44 above, further in view of Fago.
Regarding claim 45, modified Kuth substantially discloses all the limitations of the claimed invention, specifically, modified Kuth discloses wherein the control device is configured to display a countdown as the advance signal on the signaling unit (“light from the light source 23 is emitted into the light conductor 21 in the control unit 4A. The light conductor 21 conducts the light to the face at the output [display] of the injector 3A. There, the light traverses [the countdown starts], with certain losses the cylinder 7A with the substance to be injected, and is finally conducted from a second part of the light conductor 21 to the light sensor 25, which is likewise located in the control unit 4A. As soon as the piston 5A reaches the end of the cylinder 7A, it blocks the transfer of light to the light sensor 25 [display of countdown]. This generates an electronic signal [advance signal] in the control unit 4A with the information that the piston 5A has completely filled the reservoir of the injector 3A. This means that no more substance is available and the injection is ended” [0035]), but does not explicitly disclose the advance signal is the color-coded signal.
However, in the same field of endeavor, Fago teaches the advance signal is the color-coded signal ([0113]-[0115] a tri-colored visual indicator 91 through the color spectrum to indicate that the injector 20 is running through the start to the end of the injection, after first illuminating the visual indicator in a green color and the injection procedure, when the user pauses the injection procedure before emptying the syringe, the color of the visual indicator changes to amber. While the user uses the manual retract/purge trigger on the syringe, the color of the visual indicator is not flashed and does not sweep to the next color. When the retract/purge trigger is released by the user, the visual indicator once again flashes the amber color).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by Kuth in view of Rousso with the advance signal being a color-coded signal as taught by Brooks in order to communicate to the user performing the injection procedure information indicating when the injection is started, the progression of the injection along with the flow rate information of the injection as it progresses providing feedback as to when an ideal injection speed has been reached, and to provided information regarding any fault or warning condition before the end of the injection so that the user can make adjustments to the injection procedure, and when the injection is complete in order to assist the user in determining when to start an imaging scan after injecting contrast ([0061], [0080],  [0123] of Fago).
Claims 51 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi, in view Kuth, further in view of Rousso, as applied to claim 1 above, further in view of Tsukagoshi.
Regarding claim 51, modified Taguchi, in view of Kuth, substantially discloses all the limitations of the claimed invention, specifically, Kuth discloses wherein the outputting the advance signal outputs the advance signal for a predetermined period.
However, in the same field of endeavor, Tsukagoshi teaches wherein the outputting the advance signal outputs the advance signal for a predetermined period ([0063], [0115], [0117] as illustrated in the Time-Density Curve (TDC)* show in FIG. 2, the predetermined time is determined from the time of the start of the injection at time T0 to the end time for the imaging scan T1, which is indicated on the display before the injection end time T2, which is the time when CT value becomes the stopping CT value A. In order to determine T2, the operator observes the displayed TDC on display 26 to designate the timing to in advance of when to stop injection of the contrast agent, *the TDC having been output in advance of the end time, *the TDC is interpreted to read on the advance signal limitation as the TDC serves to provide an operator a visual indication in advance of when to stop the injection of contrast manually).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Taguchi with the outputting the advance signal outputs the advance signal for a predetermined period as taught by Tsukagoshi to provide a defined injection period in order to reduce the wasted contrast agent while imaging with the contrast agent flows into the target site, thereby securing safety for the subject ([0063], [0116] of Tsukagoshi).
Regarding claim 55, modified Taguchi, in view of Tsukagoshi, substantially discloses all the limitations of the claimed invention, specifically, wherein the predetermined period is a fixed period of time based on a response time of a user ([0070] The operator inputs a response via through the input part 27, a CT value for stopping injection of the contrast agent (the target CT value) and a time necessary for the CT value to reach the target CT value (the target reach time) from a point that injection of the contrast agent into the subject starts (the contrast starting point). Accordingly, the time necessary for the CT value to reach the target CT value from the starting point of the injection of the contrast agent is interpreted to read on the fixed period limitation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793